         Case 3:18-cv-00437-HZ        Document 128   Filed 11/13/20   Page 1 of 6




Lauren M. Rule (OSB #015174)
Elizabeth H. Potter (OSB #105482)
ADVOCATES FOR THE WEST
3701 SE Milwaukie Ave. Ste. B
Portland, OR 97202
(503) 914-6388
lrule@advocateswest.org
epotter@advocateswest.org

Attorneys for Plaintiffs




                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON
                                     PORTLAND DIVISION




NORTHWEST ENVIRONMENTAL
DEFENSE CENTER, WILDEARTH                              Case No. 3:18-cv-00437-HZ
GUARDIANS, and NATIVE FISH
SOCIETY,                                               NOTICE OF JOINT SUBMISSION
                                                       RE: FEDERAL RULE OF EVIDENCE
                       Plaintiffs,                     706 NEUTRAL EXPERT

       v.

U.S. ARMY CORPS OF ENGINEERS
and NATIONAL MARINE
FISHERIES SERVICE,

                       Defendants,

       and

CITY OF SALEM and MARION COUNTY,

                       Defendant-Intervenors,
         Case 3:18-cv-00437-HZ         Document 128        Filed 11/13/20     Page 2 of 6




       Counsel for Plaintiffs and Federal Defendants have conferred about potential neutral

experts for the Court to appoint under Federal Rule of Evidence (FRE) 706, giving consideration

to the Court’s proposal for expertise in health and safety issues such as flood risk, dam safety,

drinking water, or other relevant concerns. Considering Plaintiffs’ proposal that injunctive relief

not interfere with the Corps’ discretion to conduct essential flood risk management operations,

the United States’ opposition to Plaintiffs’ injunction motion will address the hydrologic and

hydraulic impacts of Plaintiffs’ proposed dam operations. Accordingly, the parties focused their

search on individuals with experience in hydrologic and hydraulic engineering.

       Plaintiffs and Federal Defendants have identified four individuals who could potentially

assist the court as a FRE 706 neutral expert. The parties based their proposed selections on a

good faith effort to identify qualified, neutral candidates. The parties, however, did not contact

the individuals, to avoid any bias that could arise from such contact. As a result, the parties’

assessment of the candidates’ qualifications and potential concerns with each candidate are based

on publically available information and not upon a more thorough assessment following an

interview with the candidates. The parties agree the Court is in the best position to determine the

candidates’ availability, assess any underlying conflicts or bias, and identify the expertise and

experience that would most assist the Court once it has reviewed Federal Defendants’ response

materials.

       In accordance with the above, Federal Defendants have identified the following

candidates, who Federal Defendants believe are highly qualified individuals that lack any direct

conflicts or biases that would preclude their participation as a FRE 706 Court-appointed expert.1



1
  Federal Defendants note and wish to preserve their objection to appointment of any Rule 706
expert because of the costs involved and because outside expertise ultimately is unnecessary for
the full and fair presentation of evidence in this case.

NOTICE OF JOINT SUBMISSION RE: FRE 706 NEUTRAL EXPERT
         Case 3:18-cv-00437-HZ         Document 128        Filed 11/13/20     Page 3 of 6




Plaintiffs’ comments on the individuals are presented below the candidate.

   •   Cristopher Goodell. Principal Consultant for Hydraulics and Hydrology with
       Kleinschmidt Associates. Mr. Goodell has over 25 years of experience in river
       mechanics, sediment transport, hydraulic design, and computational hydraulic modeling.
       His contact information can be found at https://www.kleinschmidtgroup.com/leadership-
       post/chris-goodell/, and Mr. Goodell’s CV is attached as Exhibit 1.

       Plaintiffs’ Comments: Mr. Goodell primarily focuses on modeling so he has a narrow
       area of expertise. He previously worked for the Army Corps of Engineers in the Portland
       District and has also contracted with the Corps on Columbia River dam projects so there
       is a potential for bias.


   •   Dr. Neil Grigg. Professor, Civil and Environmental Engineering, Colorado State
       University. Dr. Grigg has over 50 years of professional experience and possesses
       extensive knowledge and expertise on integrated water resource management, including
       on dam and other infrastructure operations and management (see, e.g.,
       www.researchgate.net/profile/Neil_Grigg). Dr. Grigg’s CV, including contact
       information, is attached as Exhibit 2.

       Plaintiffs’ Comments: Dr. Grigg appears to have extensive experience in water resource
       management but little specifically related to dam operations or dam management.
       Therefore, he may have less expertise to opine on hydrologic impacts of the dam
       operations proposed by Plaintiffs.

       Plaintiffs have identified the following candidates, which they believe are highly

qualified individuals that lack any direct conflicts or biases that would preclude their

participation as a Rule 706 court-appointed expert. Federal Defendants’ comments on the

individuals are presented below the candidate.


   •   Thomas Hepler. Senior Consultant, Schnabel Engineering South. Mr. Hepler specializes
       in hydraulic and structural engineering related to dams, spillways, and outlet works. He
       worked for the Bureau of Reclamation for 35 years and has been at Schnabel Engineering
       for the past 6 years. He has performed risk analysis for dams and was the primary
       engineer for the Elwha and several other dam removals on the West Coast, which
       included evaluation and implementation of reservoir drawdowns and other water
       management issues. He has co-authored several guidance documents related to dam
       safety and dam decommissioning. Mr. Hepler’s linkedin profile is attached as Exhibit 3.

       Federal Defendants’ Comments: Mr. Hepler’s professional experience and expertise
       appears more focused on structural engineering and analysis associated with dam


NOTICE OF JOINT SUBMISSION RE: FRE 706 NEUTRAL EXPERT
         Case 3:18-cv-00437-HZ         Document 128       Filed 11/13/20     Page 4 of 6




        removal and less on hydraulics and water management. Federal Defendants believe this
        expertise may be less relevant to the remedy proceedings than the other candidates who
        have substantial expertise in both hydraulic and hydrologic engineering.

    •   Dr. Desiree Tullos. Professor, Biological and Ecological Engineering, Oregon State
        University. Dr. Tullos specializes in ecohydraulics, river engineering and restoration,
        systems analysis in water resources management, and hydrodynamic modeling. She has
        almost twenty years of experience and numerous publications on hydrologic impacts
        related to dam removal or failure, reservoir operations, climate change, and other riverine
        issues. A recent publication focused on reservoir operations and climate change within
        the Willamette Project. Her CV is attached as Exhibit 4.

        Federal Defendants’ Comments: Dr. Tullos’ professional research appears to be focused
        predominantly on researching the effects of dam removal—an action not at issue in these
        proceedings. Dr. Tullos also has developed professional analysis and opinions on the
        Corps’ Willamette Valley Project operations at issue in the remedy proceedings,2 unlike
        the other candidates identified herein.

In the event that the Court, after reviewing the Federal Defendants’ response materials, decides

that a different type of expertise would be helpful, the parties can suggest other names.

        Plaintiffs and Federal Defendants have also conferred about the remaining schedule in

this case. They propose submitting to the Court suggested questions or issues for the FRE 706

expert to address in their expert report. Plaintiffs and Federal Defendants would exchange

proposed questions or issues with each other on December 7 and submit their proposed questions

to the Court on December 11. They also propose allowing more time for the FRE 706 expert

report by moving the deadline for that report from January 15 to January 29; moving the

discovery deadline from March 2 to March 16; and moving the final status conference with the

Court from March 11 to sometime the week of March 22. The evidentiary hearing would remain

set for May 6-7, 2021.

        With regard to the mechanics of the FRE 706 appointment and duties—such as



2
  See http://osu-wams-blogs-uploads.s3.amazonaws.com/blogs.dir/2943/files/2020/08/Tullos-et-
al-2020_Reservoir-Operational-Performance-Subject-toClimate-and-Management-Changes-in-
theWillamette-River-Basin.pdf.

NOTICE OF JOINT SUBMISSION RE: FRE 706 NEUTRAL EXPERT
        Case 3:18-cv-00437-HZ         Document 128       Filed 11/13/20     Page 5 of 6




communications, payment, and scope of duties—the parties will confer with the Court during

their status conference on December 2 and propose to include further details on those issues in

their December 11, 2020 submission to the Court.



Dated: November 13, 2020             Respectfully submitted,


                                      /s/Lauren M. Rule
                                     Lauren M. Rule (OSB #015174)
                                     Elizabeth H. Potter (OSB #105482)
                                     ADVOCATES FOR THE WEST
                                     3701 SE Milwaukie Ave, Suite B
                                     Portland, OR 97202
                                     Tel: (503) 914-6388
                                     lrule@advocateswest.org
                                     epotter@advocateswest.org

                                     Attorneys for Plaintiffs


                                     JEAN E. WILLIAMS, Deputy Assistant Attorney General
                                     SETH M. BARSKY, Chief
                                     S. JAY GOVINDAN, Assistant Chief

                                     /s/ Kaitlyn Poirier
                                     KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
                                     U.S. Department of Justice
                                     Environment and Natural Resources Division
                                     Wildlife and Marine Resources Section
                                     Ben Franklin Station, P.O. Box 7611
                                     Washington, D.C. 20044-7611
                                     Tel: (202) 307-6623
                                     Fax: (202) 305-0275
                                     kaitlyn.poirier@usdoj.gov

                                     /s/ Michael R. Eitel
                                     MICHAEL R. EITEL, Senior Trial Attorney
                                     U.S. Department of Justice
                                     Environment & Natural Resources Division
                                     Wildlife & Marine Resources Section
                                     999 18th Street, South Terrace 370
                                     Denver, Colorado 80202



NOTICE OF JOINT SUBMISSION RE: FRE 706 NEUTRAL EXPERT
      Case 3:18-cv-00437-HZ   Document 128      Filed 11/13/20   Page 6 of 6




                              Telephone: (303) 844-1479
                              Fax: (303) 844-1350
                              Email: michael.eitel@usdoj.gov

                              Attorneys for Federal Defendants




NOTICE OF JOINT SUBMISSION RE: FRE 706 NEUTRAL EXPERT
